DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 13-16 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I.	In claim 18, the claimed subject matter regarding the portable wireless charging device is inconsistent with claims 13, 12, and 1 which disclose the wireless charging device and related structure within the seat cover assembly.
II.	In claim 13, line 3, the claim language “during the exterior power sources supplies” is unclear.  It is unclear what the intent or scope of the claim language is.
III.	Claims 14-16 are rejected by virtue of their dependence upon a rejected claim.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 --.

As for claims 1, 2, 12, and 19, ‘479 discloses the invention as claimed, including:

1. A wireless power supply and electric control system for a toilet seat cover [abstract] comprising: 
a seat cover assembly comprising a seat and a cover which is controllable to move pivotally relative to the seat so that the cover is in a closed state or a lifted state relative to the seat, wherein when the cover is in the closed state relative to the seat, the cover covers the seat, while when the cover is in the lifted state relative to the seat, the cover doesn't cover the seat so that the seat is exposed [abstract]; 
an electric device which is provided in the seat cover assembly, wherein the electric device comprises an electric control unit and at least an electric assembly; the electric control unit transmits an electrical control signal to the at least an electric assembly to actuate the at least an electric assembly [abstract]; and 
a direct current power supply device which is provided in the seat cover assembly and is electrically connected to the electric device, wherein the direct current power supply device comprises at least a rechargeable battery which supplies power to the electric device for operation [abstract].  
2. The wireless power supply and electric control system of claim 1, wherein the at least a rechargeable battery is fixed in the seat cover assembly [abstract].
12. The wireless power supply and electric control system of claim 1, wherein the direct current power supply device comprises a wireless charging member which comprises a power transmission module and a power receiving module; the power transmission module and the power receiving module are connected through electromagnetic signal; when the power transmission module is electrically connected to an exterior power source, the power transmission module transmits an electromagnetic signal to the power receiving module; the power receiving module is electrically connected to the at least a rechargeable battery for charging the at least a rechargeable battery [abstract].  
19. The wireless power supply and electric control system of claim 1, wherein the direct current power supply device comprises a power distribution unit which is electrically connected to the electric control unit and the at least an electric assembly of the electric device for supplying direct current to the electric control unit and the at least an electric assembly [abstract wherein the power distribution unit is inherently present in order to power the control unit, and electric assembly device for DC supply and to actuate seat movement].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 – in view of Hung (US 2018/0205258).

As for claim(s) 3, ‘479 discloses the invention substantially as claimed, including the wireless power supply and electric control system for a toilet seat cover as cited above in the rejection of claims 1, 2, 4, and 19.

‘479 does not specifically disclose:
3. The wireless power supply and electric control system of claim 1, wherein the at least a rechargeable battery is detachably provided in the seat cover assembly.  

Hung discloses a detachable rechargeable battery [abstract, paragraph 0009].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine  the disclosures of ‘479 and Hung because one of ordinary skill in the art would seek to utilize a detachable rechargeable battery within a structure such as a toilet seat cover because generally toilet seat cover assembly are designed and used for long periods of time, and one of ordinary skill would utilize a detachable battery in order replace the power source and to prevent replacing an entire seat assembly when a battery reaches a failure point.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 – in view of Matsuda (2019/0038090).

As for claims 4, ‘479 discloses the wireless power supply and electric control system for a toilet seat cover as cited above in the rejection of claims 1, 2, and 19.

‘479 does not specifically disclose:
4. The wireless power supply and electric control system of claim 2, wherein the seat cover assembly comprises a cover main body, and the at least a rechargeable battery is fixed in or detachably provided in the cover main body [abstract].

Matsuda discloses  a cover main body wherein a rechargeable battery is seated [paragraphs 0056, 0062; fig. 9 element 52].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosures of ‘479 and Matsuda having battery in a main seat cover assembly would allow for safety by further separating a power source from the toilet seat water source.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 – in view of Hung (US 2018/0205258) and further in view of Matsuda (US 2019/0038090).

As for claims 5-9, ‘479 in view of Hung discloses the invention substantially as claimed, including the wireless power supply and electric control system for a toilet seat cover and detachable rechargeable battery as cited above in the rejection of claims 1, 2-4, and 19.

‘479 in view of Hung further discloses:
8. The wireless power supply and electric control system of claim 6, wherein the battery compartment has a drainage groove provided around a top edge of the battery compartment to prevent water from entering the battery compartment [see Hung, paragraphs 0008-0009].  
9. The wireless power supply and electric control system of claim 7, wherein the battery compartment has a drainage groove provided around a top edge of the battery compartment to prevent water from entering the battery compartment [see Hung, paragraphs 0008-0009].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine  the disclosures of ‘479 and Hung because one of ordinary skill in the art would seek to utilize a detachable rechargeable battery within a structure having a groove for draining water from the battery within a toilet seat cover assembly/main cover assembly such as a toilet seat cover because generally toilet seat cover assembly are designed and used for long periods of time, and one of ordinary skill would utilize a detachable battery in order replace the power source and to prevent replacing an entire seat assembly when a battery reaches a failure point while also providing further safety by removing any water from the battery that may get into the battery compartment

 ‘479 in view of Hung does not specifically disclose:
[claims 5-7] A main seat cover assembly or cover main body having the battery therein.

Matsuda discloses a main seat cover assembly having the battery therein [paragraphs 0056, 0062; fig. 9 element 52].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosures of ‘479 and Matsuda having battery in a main seat cover assembly would allow for safety by further separating a power source from the toilet seat water source.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 – in view of Hung (US 2018/0205258) and further in view of Matsuda (US 2019/0038090) and further in view of Noguchi (US 2021/0212664).

As for claims 10-11, ‘479 in view of Hung, and further in view of Matsuda discloses the invention substantially as claimed, including the wireless power supply and electric control system for a toilet seat cover and detachable rechargeable battery as cited above in the rejection of claims 1, 2-9 and 19.

‘479 in view of Hung and further in view of Matsuda does not specifically disclose:
10. The wireless power supply and electric control system of claim 6, wherein the at least a rechargeable battery comprises a waterproof ring provided around an outer surface of the at least a rechargeable battery; when the at least a rechargeable battery is installed in the battery compartment, the waterproof ring is sandwiched between the outer surface of the at least a rechargeable battery and an inner wall of the battery compartment.  
11. The wireless power supply and electric control system of claim 7, wherein the at least a rechargeable battery comprises a waterproof ring provided around an outer surface of the at least a rechargeable battery; when the at least a rechargeable battery is installed in the battery compartment, the waterproof ring is sandwiched between the outer surface of the at least a rechargeable battery and an inner wall of the battery compartment.  

Noguchi discloses a detachable rechargeable battery within a housing having a waterproof ring sandwiched between an outer surface and inner wall of a battery compartment [fig. 9; paragraph 0039].

It would have been obvious to one of ordinary skill in the art to provide a waterproof ring as a seal for a battery compartment because one of ordinary skill in the art we seek to apply well known structures such as rings, O-rings, or other shapes for waterproofing materials which fit enclosures and are typically used as seals in order to provide a secure and dry for components inside a compartment.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 – in view of Gu (US 2020/0343720).

As for claim(s) 13, ‘479 discloses the invention substantially as claimed, including the wireless power supply and electric control system for a toilet seat cover as cited above in the rejection of claims 1, 2, 4, and 19.

‘479 does not specifically disclose:
13. The wireless power supply and electric control system of claim 12, wherein the power transmission module comprises a current pulse generator, a power amplifier, and a transmitting coil; during the exterior power source supplies a direct current to the power transmission module, the direct current passes through the current pulse generator, the power amplifier, and the transmitting coil in sequence, which makes the transmitting coil generate a magnetic field; the power receiving module comprises a receiving coil and a rectifier filter; when the transmitting coil generates the magnetic field, and when the receiving coil approaches the transmitting coil, the receiving coil generates an induced current which passes through the rectifier filter and then supplies power to the at least a rechargeable battery.

Gu discloses:
13. The wireless power supply and electric control system of claim 12, wherein the power transmission module comprises a current pulse generator, a power amplifier, and a transmitting coil; during the exterior power source supplies a direct current to the power transmission module, the direct current passes through the current pulse generator, the power amplifier, and the transmitting coil in sequence, which makes the transmitting coil generate a magnetic field; the power receiving module comprises a receiving coil and a rectifier filter; when the transmitting coil generates the magnetic field, and when the receiving coil approaches the transmitting coil, the receiving coil generates an induced current which passes through the rectifier filter and then supplies power to the at least a rechargeable battery [paragraph 0036].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of ‘479 and Gu because one of ordinary skill in the art would seek to utilize the various circuit components as is claim 13 in order to provide a more variation free transmission and also to protect components of the wireless transmission device [see Gu, paragraphs 0007-0008].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 – in view of Gu (US 2020/0343720), and further in view of Matsuda (US 2019/0038090).

As for claim(s) 17, ‘479 in view of Gu discloses the invention substantially as claimed, including the wireless power supply and electric control system for a toilet seat cover as cited above in the rejection of claims 1, 2, 4, 13, and 19.

‘479 in view of Gu does not specifically disclose:
17. The wireless power supply and electric control system of claim 13, wherein the transmitting coil is provided in a wall, while the receiving coil is provided in the cover of the seat cover assembly; when the cover is in the lifted state relative to the seat, the receiving coil and the transmitting coil are close to each other, which makes the receiving coil generate the induced current to charge the at least a rechargeable battery.  

Matsuda discloses:
17. The wireless power supply and electric control system of claim 13, wherein the transmitting coil is provided in a wall, while the receiving coil is provided in the cover of the seat cover assembly; when the cover is in the lifted state relative to the seat, the receiving coil and the transmitting coil are close to each other, which makes the receiving coil generate the induced current to charge the at least a rechargeable battery [abstract; paragraphs 0052, 0055, 0062; figs. 9-11].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of ‘479 in view of Gu and Matsuda because one of ordinary skill in the art would have recognized the benefit of providing a wireless power source in a wall which would provide safety by reducing complexity of wiring and reducing the opportunity of wiring safety to a person using the toilet [see Matsuda, paragraph 0006]..
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWM596479(U) (TWM596479(U) was cited by Applicant on the Information Disclosure Statement received November 5, 2020) TWM596479(U) is hereinafter referred to as -- ’479 – in view of Gu (US 2020/0343720), further in view of Matsuda (US 2019/0038090)and further in view of Eckhoff (US 2011/0278942).

As for claim 18, ‘479 in view of Gu and further in view of Matsuda discloses the invention substantially as claimed, including the wireless power supply and electric control system for a toilet seat cover as cited above in the rejection of claims 1, 2, 4, 13, and 19.  ‘479 in view of Gu and further in view of Matsuda also discloses the receiving coil provided in the seat cover assembly [see as cited under Matsuda in claim 13].

‘479 in view of Gu does and further in view of Matsuda not specifically disclose:
18. The wireless power supply and electric control system of claim 13, wherein the transmitting coil is provided in a portable wireless charging device, while the receiving coil is provided in the cover of the seat cover assembly; when the cover is in the closed state relative to the seat, the portable wireless charging device can be put on the cover, making the receiving coil and the transmitting coil close to each other to generate the induced current, which charges the at least a rechargeable battery.  

Eckhoff discloses a portable wireless power supply [paragraph 0127; fig. 17].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of ‘479 in view of Gu does and further in view of Matsuda and Eckhoff because one of ordinary skill in the art would have sought to provide an efficient means of providing energy and charging power to the toilet seat and associated components.  Using a portable power supply would provide efficient power transfer by increasing magnetic coil proximities which would reduce time of charging and cost of providing charging energy.
 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose either singularly or in combination the invention as claimed either singularly or in combination including:
14. The wireless power supply and electric control system of claim 13, wherein power transmission module comprises a current detector, a voltage amplifier, and a rectifier filter; the direct current which passes through the transmitting coil passes through the current detector in parallel, and then passes through the voltage amplifier and the rectifier filter sequentially, and finally a transmission voltage value is obtained; if the transmission voltage value is greater than a reference voltage value, the at least a rechargeable battery is being charged; if the transmission voltage value is less than or equal to the reference voltage value, the at least a rechargeable battery has been charged, or, there is no electromagnetic induction between the receiving coil and the transmitting coil.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 2, 2022